Exhibit 10.19.6

AVERY DENNISON CORPORATION
RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT, dated *, is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and *, an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee.”

WHEREAS, the Company wishes to grant to Employee an Award of restricted stock
units (“RSUs”) under the terms of the Employee Stock Option and Incentive Plan,
as amended and restated (“Plan); and

WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer the Plan, or the Company’s Chief Executive Officer (“CEO”) has
determined that it would be to the advantage and best interest of Company and
its shareholders to grant the RSUs (the “RSU Award”) to Employee as an
inducement to remain in the service of Company or its Subsidiaries and as an
incentive for increased efforts during such service;

WHEREAS, the Committee or the CEO has advised the Company of the RSU Award and
instructed that this RSU Award be issued;

NOW, THEREFORE, the Company and Employee agree as follows:

ARTICLE I – DEFINITIONS

Terms not defined in this Agreement shall have the meaning given in the Plan.

ARTICLE II – TERMS OF AWARD

2.1 RSU Award

As of the date of this Agreement, Company grants to Employee a RSU Award
representing * shares of the Company’s Common Stock, subject to the terms and
conditions set forth in this Agreement, the Award Notice and the Plan. Each RSU
represents one hypothetical share of Common Stock of the Company. The RSU Award
shall be held in book-entry form in the books and records of the Company (or its
designee) for the Employee’s RSU account. The RSU Award shall vest as set forth
in the Award Notice.

2.2 Restriction Period

(a) No portion of the RSU Award may be sold, transferred, assigned, pledged or
otherwise encumbered of by the Employee until all or a portion of the RSU Award
becomes vested. The period of time between the date hereof and the date all or a
portion of the RSU Award becomes vested (at which time Employee must be employed
by the Company or the RSUs will be forfeited, except as provided in Sections 2.4
through 2.5) is referred to herein as the “Restriction Period.” At the time all
or a portion of the RSU Award vests, all or a portion of the RSUs vest, as
applicable. Notwithstanding any other provision, the RSUs must be vested before
the Company is obligated to issue the shares of Common Stock as described in
Section 3.1(e).

(b) Subject to the provisions of this Agreement, if the Employee’s employment
with the Company is terminated, the balance of the RSU Award, which has not
vested by the time of the Employee’s Termination of Employment, shall be
forfeited by the Employee.

2.3 Lapse of Restriction Period

The Restriction Period shall lapse when the RSU Award vests as set forth in the
Award Notice ( * ) or as otherwise set forth in this Agreement.

2.4 Change of Control

In the event of a Change of Control, the restrictions in this Agreement will
lapse and be removed, and the RSU Award granted to Employee pursuant to this
Agreement will vest as of the date of such Change in Control.

2.5 Death; Disability

If Employee’s employment with the Company or its Subsidiaries terminates by
reason of Employee’s death or Disability, the restrictions imposed upon the RSU
Award granted to Employee pursuant to this Agreement will lapse and be removed,
and the RSU Award will vest on a prorated time-based formula starting with
January 1, 2008, with each month of service representing 1/48th of the Award as
of the last day of Employee’s employment.

2.6 Adjustments in RSU Award

In the event that the outstanding shares of the Common Stock are changed into or
exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of merger, consolidation, recapitalization,
reclassification, stock split-up, stock dividend, combination of shares, or
other similar restructuring, the Committee or the Company shall make an
appropriate and equitable adjustment in the number and kind of shares
represented by the RSU Award granted hereunder. Such adjustment shall be made
with the intent that after the change or exchange of shares, the Employee’s
proportionate equity interest in the Company represented by the RSU Award shall
be maintained as it was before the occurrence of such event.

ARTICLE III – RSU CERTIFICATES; SHAREHOLDER RIGHTS

3.1 Conditions to and Issuance of Common Stock

The shares of Common Stock deliverable for the RSU Award, or any part thereof,
may be either previously authorized but unissued shares or issued shares that
have then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any shares
of stock for any RSU Award prior to fulfillment or satisfaction of all of the
following conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any state or federal law, or under rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Committee or the Company shall, in its absolute discretion, deem
necessary or advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee or the Company shall, in its absolute
discretion, determine to be necessary or advisable;

(d) The receipt by the Company of full payment or withholding for all related
taxes. The Employee shall be liable for any and all taxes, including withholding
taxes, arising out of this RSU Award or the vesting of the RSU Award hereunder.
The Employee may elect to satisfy such withholding tax obligation by having the
Company retain RSUs having a fair market value equal to the Company’s minimum
withholding obligations.

(e) Subject to the conditions in this Section, the Company shall issue to the
Employee via electronic transfer to the Employee’s brokerage account the number
of shares of Common Stock represented by the number of vested RSUs as soon as
practical following the vesting of same, but in no event later than two and
one-half (2-1/2) months after the calendar year in which the RSUs vest. Delivery
of these shares of Common Stock shall satisfy the Company’s obligations under
this Agreement.

(f) The Employee shall establish an equity account with a broker designated by
the Company (currently Charles Schwab) so that the net shares from vested RSUs
(after withholding applicable taxes) may be electronically transferred to the
Employee’s account.

3.2 Shareholder Rights

The Employee shall not have the rights of a shareholder with respect to this RSU
Award until shares are transferred to the Employee.

ARTICLE IV – MISCELLANEOUS

4.1 Agreement Subject to Plan

The Agreement is subject to the terms of the Plan, and in the event of any
conflict between this Agreement and the Plan, the Plan shall control.

4.2 Administration

The Committee or the Company shall have the power to interpret the Plan and this
Agreement and to adopt such procedures for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, modify
or revoke any such procedures. Nothing in this Agreement or the Plan shall be
construed to create or imply any contract or right of continued employment
between the Employee and the Company (or any of its Subsidiaries).

4.3 Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
the Employee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section, either party may
hereafter designate a different address for notices to be given. Any notice that
is required to be given to Employee shall, if Employee is then deceased, be
given to Employee’s Beneficiary or personal representative if such individual
has previously informed the Company of his status and address by written notice
under this Section.

4.4 Code Section 409A

The RSUs are not intended to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) and this Agreement shall be interpreted accordingly.
However, if at any time the Committee or the Company determines that the RSUs
may be subject to Section 409A, the Committee or the Company shall have the
right, in its sole discretion, to amend this Agreement as it may determine is
necessary or desirable either for the RSUs to be exempt from the application of
Section 409A or to satisfy the requirements of Section 409A.

4.5 Construction

This Agreement, the Award Notice and the Plan and all actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws. Titles are
provided herein for convenience only and shall not serve as a basis for
interpretation or construction of this Agreement.

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto.

Employee Avery Dennison Corporation

     
*     
Address*:
     
  By: *
President and Chief Executive Officer
By: *
Secretary

* Refer to attached Award Notice

AVERY DENNISON CORPORATION
PERFORMANCE UNIT AGREEMENT

THIS AGREEMENT, dated *, is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and *, an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee.”

WHEREAS, Company wishes to grant to Employee an Award of Performance Units
(“PUs”) under the terms of the Employee Stock Option and Incentive Plan, as
amended and restated (“Plan); and

WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer the Plan, or the Company’s Chief Executive Officer (“CEO”), has
determined that it would be to the advantage and best interest of Company and
its shareholders to grant the PUs (the “PU Award”) to Employee as an inducement
to remain in the service of Company or its Subsidiaries and as an incentive for
increased efforts during such service;

WHEREAS, the Committee or the CEO has advised the Company of the PU Award and
instructed that this PU Award be issued;

NOW, THEREFORE, Company and Employee agree as follows:

ARTICLE I – DEFINITIONS

Terms not defined in this Agreement shall have the meaning given in the Plan.

ARTICLE II – TERMS OF AWARD

2.1 PU Award

As of the date of this Agreement, the Company grants to Employee a PU Award
representing * shares of the Company’s Common Stock, assuming that the Company’s
results at the end of the performance period produce 100% of the target
performance, subject to the terms and conditions set forth in this Agreement,
the Award Notice and the Plan. Each PU Award (at 100% target performance)
represents one hypothetical share of Common Stock of the Company. The PU Award
shall be held in the books and records of the Company (or its designee) for the
Employee’s PU account. The PU Award shall be earned as set forth in this
Agreement.

2.2 Performance Period

(a) No portion of the PU Award may be sold, transferred, assigned, pledged or
otherwise encumbered by the Employee until the PU Award is earned. Employee must
be employed by the Company from the date of this Agreement until the date that
the PU Award is earned. At the time the PU Award is earned, the specific number
shares of Common Stock to be issued to the Employee shall be determined based on
the Company’s results during the period from January 1, 2008 through December
31, 2010 (the “Performance Period”), compared against the performance metrics
(“Metrics”), approved by the Committee (as modified by any adjustment items
approved by the Committee), except as provided in Sections 2.3 through 2.5.

(b) The PU Award will be earned on the date of the Committee’s certification of
results in 2011.

The three Metrics are: sales, cumulative economic value added, and relative
total shareholder return. For the peer group performance comparison needed to
determine whether the portion of the PU Award Metric related to total
shareholder return (“TSR”) is earned, the TSR for the S&P 500 Industrials and
Materials subsets will be used.

(c) Subject to the other provisions of this Agreement, if the Employee’s
employment with the Company is terminated, the PU Award, which has not been
earned by the time of the Employee’s Termination of Employment, shall be
forfeited by the Employee.

2.3 Change of Control

In the event of a Change of Control, the restrictions in this Agreement will
lapse and be removed, and the PU Award granted to Employee pursuant to this
Agreement will be earned (at 100% target performance) as of the date of such
Change in Control.

2.4 Death; Disability

If Employee’s employment with the Company or its Subsidiaries terminates by
reason of Employee’s death or Disability (as defined in any employment agreement
or related agreement with the Company, or in the absence of such agreement in
the Plan) the restrictions imposed upon the PU Award granted to Employee will
lapse and be removed, and the PU Award will be earned on a prorated time-based
formula starting with January 1, 2008, with each month of service representing
1/36th of the Award (calculated at 100% target performance) as of the last day
of Employee’s employment.

2.5 Retirement

PU Awards, granted to employees who retire under the Company’s pension plan,
will be earned on a prorated time-based formula starting with January 1, 2008,
with each month of service representing 1/36th of the Award (calculated at 100%
target performance) as of the Termination of Employment.

2.6 Adjustments in PU Award

In the event that the outstanding shares of the Common Stock are changed into or
exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of merger, consolidation, recapitalization,
reclassification, stock split-up, stock dividend, combination of shares, or
other similar restructuring, the Committee or the Company shall make an
appropriate and equitable adjustment in the number and kind of shares
represented by the PU Award granted hereunder. Such adjustment shall be made
with the intent that after the change or exchange of shares, the Employee’s
proportionate equity interest in the Company shall be maintained as it was
before the occurrence of such event.

ARTICLE III – ISSUANCE OF COMMON STOCK; SHAREHOLDER RIGHTS

3.1 Conditions to and Issuance of Common Stock

The shares of Common Stock deliverable for the PU Award, or any part thereof,
may be either previously authorized but unissued shares or issued shares that
have then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any shares
of stock for any PU Award prior to fulfillment of all of the following
conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any state or federal law, or under rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Committee or the Company shall, in its absolute discretion, deem
necessary or advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee or the Company shall, in its absolute
discretion, determine to be necessary or advisable;

(d) The receipt by the Company of full payment or withholding for all related
taxes. The Employee shall be liable for any and all taxes, including withholding
taxes, arising out of this PU Award or the vesting of the PU Award hereunder.
The Company or the Employee may elect to satisfy such withholding tax obligation
by having the Company retain PUs having a fair market value equal to the
Company’s minimum withholding obligations.

(e) Subject to the conditions in this Section and Section 4.4 below, the Company
shall issue via electronic transfer to the Employee’s brokerage account the
number of shares of Common Stock that are earned as determined under Article II
as soon as practical following the certification by the Committee, but in no
event later than two and one-half (2-1/2) months after the calendar year in
which the PUs are earned. Delivery of these shares of Common Stock shall satisfy
the Company’s obligations under this Agreement.

(f) The Employee shall establish an equity account with a broker designated by
the Company (currently Charles Schwab) so that the net shares from vested PUs
(after withholding for applicable taxes) may be electronically transferred to
the Employee’s account.

3.2 Shareholder Rights

The Employee shall not have the rights of a shareholder with respect to this PU
Award until shares are transferred to the Employee.

ARTICLE IV – MISCELLANEOUS

4.1 Agreement Subject to Plan

The Agreement is subject to the terms of the Plan, and in the event of any
conflict between this Agreement and the Plan, the Plan shall control.

4.2 Administration

The Committee or the Company shall have the power to interpret the Plan and this
Agreement and to adopt such procedures for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, modify
or revoke any such procedures. Nothing in this Agreement or the Plan shall be
construed to create or imply any contract or right of continued employment
between the Employee and the Company (or any of its Subsidiaries).

4.3 Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
the Employee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section, either party may
hereafter designate a different address for notices to be given. Any notice that
is required to be given to Employee shall, if Employee is then deceased, be
given to Employee’s Beneficiary or personal representative if such individual
has previously informed the Company of his status and address by written notice
under this Section.

4.4 Code Section 409A

The PUs are not intended to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, (“Section 409A”) and this Agreement shall be interpreted accordingly.
However, if at any time the Committee or the Company determines that the PUs may
be subject to Section 409A, the Committee or the Company shall have the right,
in its sole discretion, to amend this Agreement as it may determine is necessary
or desirable either for the PUs to be exempt from the application of
Section 409A or to satisfy the requirements of Section 409A. For example, in
order to comply with the requirements of Section 409A, the Committee or the
Company may in its sole discretion delay the issuance and delivery of Common
Stock to the Employee (as described in Section 3.1 (e)), if the Employee is a
“key employee” (as defined in Section 409A or in associated regulations), for a
period of six (6) months from the date of separation from service (for example,
in the event of a Retirement (as referred to in Section 2.5)).

4.5 Construction

This Agreement, the Award Notice and the Plan and all actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws. Titles are
provided in this Agreement for convenience only and shall not serve as a basis
for interpretation or construction of this Agreement.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties.

Employee Avery Dennison Corporation

     
*     
Address*:
     
  By: *
President and Chief Executive Officer
By: *
Secretary

* Refer to attached Award Notice

